DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 05/05/2022 has been entered and accepted.

Response to Arguments
Applicant’s arguments with respect to claim(s) 12 and 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “and when in the blower mode, the fan unit generates intermittent air flows”
Page 5 teaches “As mentioned above, a blower fan is a fan that provides puffs of air to the cooking chamber of the fuel-burning grill to provide temperature maintenance or regulation during cooking.”
This is not enough to teach that the fan unit generates intermittent air flow.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over RAHMANI (US 20200375396 A1), in view of Blomberg (US 20160374509 A1) and Castillo (US 20190309955 A1).
Regarding claim 12, RAHMANI teaches a temperature adjustment unit for a fuel-burning grill (Figure 2), the temperature adjustment unit comprising: 
a fan unit (fan 216); 
a control unit (controller 200 and temperature probe 202) operatively coupled to the fan unit (Paragraph 28; fan operation is based on commands generated by the control system including controller 200), the control unit comprising: 
a temperature sensor unit (temperature probe 202) configured to detect an interior temperature of the fuel-burning grill (Paragraph 37; temperature probe 202 senses temperature in the cooking chamber); 
and a fan control unit (controller 200) operably coupled to the temperature sensor unit (Paragraph 26; operative connection 204 allows controller 200 to collect temperature data from temperature probe 202) and the fan unit (Paragraph 28; fan operation is based on commands generated by the control system including controller 200), 
the fan control unit (controller 200) configured to receive temperature inputs from the temperature sensor unit (Paragraph 37; an active control method may be based on temperature sensed by temperature probe 202 in the cooking chamber and said control method is controlled by controller 200) and, in response to said temperature inputs, cause the fan unit (fan 216) to operate in either a starter mode or a blower mode (Figure 5 Paragraph 35; once actively controlled periodic fan 216 is heated beyond an initial startup period 502, the fan enters the intermittent phase), wherein: 
when in the starter mode, the fan unit generates a constant air flow (Figure 3 Paragraph 33; in this mode the fan provides full flow rate); 
Initial cycle 502 of Figure 5 also indicates an analogous mode where the fan 216 generates a constant air flow.
and when in the blower mode, the fan unit generates intermittent air flows (Figure 5 Paragraphs 35-36; an intermittent air flow mode according to Figure 5 were the fan is stopped and then reactivated); 
RAHMANI fails to teach:
and an outer casing enclosing the fan unit and the control unit, 
the outer casing comprising: 
a vent disposed on a front-most portion of the casing, the vent configured to remove exhaust from the fan unit;
Blomberg teaches a barbeque grill and oven, comprising:
an outer casing enclosing the fan unit and the control unit (Figures 17 and 19; casing of electronic controller 420), 
Paragraph 53 teaches that a fan 422 is used to direct air into a firebox. Said fan is integrated into controller 420 and the outer casing enclosing a controller 420 and a fan 422 can be clearly seen in Figure 19.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Rahmani with Blomberg and use an outer casing to enclose the fan unit and the control unit. This would be done to have the fan and control unit be more modular and to simplify disassembly and maintenance.
RAHMANI modified with Blomberg fails to teach:
the outer casing comprising: 
a vent disposed on a front-most portion of the casing, the vent configured to remove exhaust from the fan unit;
Castillo teaches a temperature adjustment unit comprising:
a vent (exhaust vent 212) located near a controller compartment (Paragraph 25).
	It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Holt to incorporate the teachings of Castillo and add a vent to front face of the outer casing in front of the blower. This would fully enclose the fan and the control unit and it would have been done to release heat from the controller compartment (Castillo Paragraph 25). 

Regarding claim 14, Rahmani teaches the temperature adjustment unit of Claim 12.
RAHMANI as modified fails to teach:
an attachment unit configured to releasably couple the temperature adjustment unit to a grill body of the fuel-burning grill.
Blomberg further teaches:
an attachment unit (bolts) configured to releasably couple the temperature adjustment unit to a grill body of the fuel-burning grill (Figure 17).
Figure 17 shows that the temperature adjustment unit is attached to the body of the grill through bolts. Paragraph 37 further teaches that the attachable components can be attached using bolts. Bolts are removable and thus the controller is releasably coupled.
Same motivation as claim 12.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over RAHMANI (US 20200375396 A1), in view of Blomberg (US 20160374509 A1) and Castillo (US 20190309955 A1) and in further view of Holt (US 10638881 B1).
Regarding claim 15, Rahmani teaches the temperature adjustment unit of Claim 14.
RAHMANI as modified fails to teach:
the attachment unit comprises a track system configured to slide the temperature adjustment unit on the grill body.  
Holt teaches a temperature adjustment unit (Figure 3C; control device 300), wherein:
the attachment unit comprises a track system (track 206) configured to slide the temperature adjustment unit on the grill body (Figure 4B Column 3 Lines 41-55 and Column 5 Lines 22-55; user may manually slide draft door 210 along track).
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Blomberg as modified to incorporate the teachings of Holt and have the attachment unit comprise of a track system configured to slide the temperature adjustment on the grill body. This would be done to allow the user to manually move the controller (Column 3 Lines 41-55) which is attached to the draft door (Column 5 Lines 22-55).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over RAHMANI (US 20200375396 A1), in view of Blomberg (US 20160374509 A1) and Castillo (US 20190309955 A1) and in further view of Parker (US 20180008093 A1).
Regarding claim 16, Rahmani teaches the temperature adjustment unit of Claim 12.
Rahmani fails to teach:
the control unit comprises a wireless unit configured to wirelessly couple the temperature adjustment unit to a mobile device of a user.
Parker teaches temperature adjustment unit (Paragraph 119; system 500), wherein:
the control unit comprises a wireless unit (Paragraph 11; mobile device in wireless communication with the barbecue smoker device) configured to wirelessly couple the temperature adjustment unit (Paragraphs 55-56; air flow control mechanism 145 can be configured based on instructions from a control device 150 associated with the smoker via an application on a mobile device) to a mobile device of a user (Paragraph 71).
Paragraphs 55-56 teach that automated control of the smoker temperature is provided by the air flow control mechanism 145 using data received from temperature sensors and can be configured based on instructions from a control device 150 via an application on a mobile device. Paragraph 11 teaches that the mobile device is in wireless communication with the barbecue smoker. This means that the control device 150 contains a wireless device which couples the temperature control device (air flow control mechanism 145) with the user device. Paragraph 100 teaches that changing the air flow control mechanism causes changes to the interior temperature of the smoker. Paragraph 71 teaches that the horizontal fan is controlled by the control device 150. Thus, the fan unit is controlled through the user providing instructions through the mobile device.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Blomberg to incorporate the teachings of Parker and include a wireless unit to the control unit and allow the control unit to be configured by a user device such that the fan unit can be remotely controlled. This would have been done as smoking and grilling food properly is important to ensure food is cooked and appropriate for consumption and obtaining optimal conditions may require being subject to user-provided criteria (Paragraph 38-42).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763